DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-25-22.
Claims 17-19 are amended.
Claims 2, 9 and 16 are canceled.

Allowable Subject Matter	
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 3-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the second ground trace is vertically aligned with the first signal trace; a second signal trace adjacent to the second ground trace within the second layer, wherein the second signal trace is vertically aligned with the first ground trace; a first source via that connects the first signal trace and the second signal trace to a first signal source; a first ground via that connects the first ground trace to a ground source; and a second ground via that connects the second ground trace to the ground source, wherein the first source via is positioned between the first ground via and the second ground via.

a first signal trace coupled to a first signal source, a second signal trace, and two ground traces coupled to a ground source, wherein: a first ground trace of the two ground traces is positioned within a first layer of the multilayer printed circuit board; the first signal trace is positioned adjacent to the first ground trace within the first layer; a second ground trace of the two ground traces is positioned within a second layer and positioned directly above the first signal trace; and the second signal trace is positioned within the second layer and positioned directly above the first ground trace; a storage controller coupled to the multilayer printed circuit board and configured to read from, and write data to, a set of memory dies; a die stack coupled to the multilayer printed circuit board, the die stack comprising the set of memory dies, the set of memory dies connected to each other by a bond wire; and a communication bus configured to connect the set of memory dies to the storage controller by way of the signal compensation structure.
Claim 12 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 12 in combination as claimed, including:
a first signal trace coupled to a first signal source and two ground traces coupled to a ground source, wherein: a first ground trace of the two ground traces is positioned within a first layer of the multilayer printed circuit board and 
Claim 13 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
a first signal trace coupled to a first signal source and two ground traces coupled to a ground source, wherein: the first signal trace is positioned between the two ground traces within a first layer of the multilayer printed circuit board: a first ground trace of the two ground traces is positioned directly above the first signal trace and within a second layer above and adjacent to the first layer, and a second ground trace of the two ground traces is positioned directly below the first signal trace and within a third layer below and adjacent to the first layer; a storage controller coupled to the multilayer printed circuit board and configured to read from, and write data to, a set of memory dies; a die stack coupled to the multilayer printed circuit board, the die stack comprising the set of memory dies, the set of memory dies connected to each other by a bond wire; and a communication bus configured to connect the set of memory dies to the storage controller by way of the signal compensation structure.
Claim 14 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 14 in combination as claimed, including:
a first signal trace coupled to a first signal source, a second signal trace, and two ground traces coupled to a ground source, wherein a first ground trace of the two ground traces is positioned within a first layer of the multilayer printed circuit board; the first signal trace is positioned directly above the first ground trace in a second layer of the multilayer printed circuit board, the second layer adjacent to the first layer; the second signal trace is positioned directly above the first signal trace and within a third layer above and adjacent to the second layer; a second ground trace of the two ground traces is positioned directly above the second signal trace within a fourth layer of the multilayer printed circuit board, the fourth layer adjacent to the third layer; and the first signal trace and the second signal trace connect to a source via that connects to a common signal source; a storage controller coupled to the multilayer printed circuit board and configured to read from, and write data to, a set of memory dies; a die stack coupled to the multilayer printed circuit board, the die stack comprising the set of memory dies, the set of memory dies connected to each other by a bond wire; and a communication bus configured to connect the set of memory dies to the storage controller by way of the signal compensation structure.
Claim 17 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17 in combination as claimed, including:
a first signal trace adjacent to the first ground trace within the first layer and coupled to a signal source; a second ground trace coupled to the upper ground plane by a second ground via; and a second signal trace adjacent to the second ground trace within the second layer and coupled to the signal source by a source via connected to the first signal trace, wherein: the source via is positioned between the first ground via and the second ground via; the second layer is positioned above the first layer; the first signal trace and the second signal trace connect to a T-branch connected to an upper bonding pad and a lower bonding pad, the upper bonding pad configured to connect to an upper die stack by way of a first wire bond and the lower bonding pad configured to connect to a lower die stack by way of a second wire bond; and wherein the upper die stack comprises more than four memory dies and the lower die stack comprises more than four memory dies.
Claim 18 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 18 in combination as claimed, including:
a first signal trace adjacent to the first ground trace within the first layer and coupled to a signal source; a second ground trace coupled to the upper ground plane by a second ground via; and a second signal trace adjacent to the second ground trace within the second layer and coupled to the signal source by a source via connected to the first signal trace, wherein: the source via is positioned between the first ground via and the second ground via; the second layer is positioned above the first layer; the signal compensation structure is part of a transmission path and the signal compensation structure is configured to connect to a third signal trace connected to the source via and a bonding pad for a pin of a storage controller and a third ground trace connected to one of the upper ground plane, the lower ground plane, and one of the first ground via and the second ground via; and wherein the third ground trace is positioned within the first layer of the multilayer printed circuit board and the third signal trace comprises a characteristic impedance of 50 Ohms in response to components of the signal source having a wavelength that is within about ten times the physical length of the transmission path.

a first signal trace adjacent to the first ground trace within the first layer and coupled to a signal source; a second ground trace coupled to the upper ground plane by a second ground via; and a second signal trace adjacent to the second ground trace within the second layer and coupled to the signal source by a source via connected to the first signal trace, wherein: the source via is positioned between the first ground via and the second ground via; the second layer is positioned above the first layer; the signal compensation structure comprises a characteristic impedance of less than 40 Ohms in response to components of the signal source having a signal frequency wavelength that is within about ten times the physical length of the transmission path.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 9 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848